Citation Nr: 0916470	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-28 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran presented testimony before the undersigned in May 
2007.  A transcript of this hearing has been associated with 
his VA claims folder.  

The issues of service connection for right and left foot 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's current low back disability, diagnosed as low 
back sprain and degenerative disc disease of the lumbosacral 
spine, pre-existed service and was aggravated therein.


CONCLUSION OF LAW

Service connection for a low back disability, diagnosed as 
low back sprain and degenerative disc disease of the 
lumbosacral spine, is warranted.  38 U.S.C.A. §§ 1110, 1111, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that his 
low back disability was aggravated by military service.  

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied its 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision regarding 
service connection for a low back disability.

II.  Service Connection for a Low Back Disability

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see 
also VAOPGCPREC 3-2003.

Although the Veteran complained of a history of low back pain 
and cracked ribs on during his pre-induction physical 
examination, the examiner determined that no back disability 
was present apart from a two inch scar on the mid back.  As 
such, the presumption of soundness attaches and may only be 
rebutted by a showing on the part of VA that the Veteran's 
low back disability clearly and unmistakably pre-existed 
service and was not aggravated therein.  See 38 C.F.R. 
§ 3.304(b) (2008); see also Wagner, supra.  

In the instant case, the record clearly and unmistakably 
demonstrates that the Veteran's current low back disability 
pre-existed his period of active duty.  As noted above, the 
Veteran's pre-induction examination notes his complaints of a 
history of back pain together with scarring on the back.  
Service treatment records also note that less than two weeks 
after starting basic training the Veteran was treated for 
back pain, which he reported had been ongoing for some six 
years.  The Veteran explained that such pain began following 
a pre-service incident in which he fell some 25 feet while 
picking fruit with his father.  Service treatment records 
reflect additional treatment for low back pain on at least 
one additional occasion during service.

The record also includes an opinion from Dr. J.L., a VA 
physician specializing in orthopedic surgery.  After 
reviewing the Veteran's pertinent medical history, Dr. J.L. 
concluded that the Veteran's low back disability, 
particularly his low back sprain and degenerative disc 
disease, constituted a "preexisting disability rather than 
[a] clinical onset during active service."  No contradictory 
medical opinion is of record.  

For his part, the Veteran also appears to acknowledge that 
his back disability pre-existed service.  At his May 2007 
Board hearing, the Veteran noted that he experienced minor 
low back pain prior to service.  See Board Hearing Tr. at 3.  
In his Notice of Disagreement, the Veteran also contended 
that his low back disability pre-existed service, and 
specifically argued that he should have been discharged 
shortly after being drafted because of his "pre-existing 
back condition."  See VA Form 21-4138, dated in February 
2005.  He similarly noted in his Substantive Appeal that "I 
did have a pre-existing condition of [the] low back . . . 
I am arguing that my condition was aggravated by service."  
See VA Form 9, dated in September 2005.  

Given the Veteran's complaints back pain on service entrance, 
his report of a six-year history of back pain less than two 
weeks after the starting basic training, Dr. J.L.'s 
uncontradicted expert medical opinion that the Veteran's low 
back disability pre-existed service, and the Veteran's own 
recent statements acknowledging that his back disability pre-
existed service, the Board finds that the Veteran's current 
low back disability clearly and unmistakably pre-existed his 
period of active duty.

The Board's inquiry accordingly turns to the second prong of 
the presumption of soundness, namely whether the Veteran's 
pre-existing low back disability was clearly and unmistakably 
not aggravated by service.  The only competent medical 
opinion regarding the aggravation question is that of Dr. 
J.L.  After reviewing the claims file, Dr. J.L. opined that 
"it is at least as likely as not that some portion of the 
[V]eteran's spine disabilities are related to his active 
military service . . . this is an aggravation of a 
preexisting disability rather than by clinical onset during 
active service."  Dr. J.L. went on to specify that the 
specific disabilities related to service are low back sprain 
and degenerative disc disease of the lumbosacral spine.  
Again, no contradictory medical opinion is of record.

Dr. J.L.'s opinion also appears to be consistent with 
statements submitted from the Veteran's brother and one of 
his friends, which indicate that the Veteran was in 
relatively good physical health prior to service, but that he 
regularly complained of back pain following his return home.

Given this persuasive evidence, and resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran's pre-
existing low back disability was aggravated by his active 
military service.  The presumption of soundness has therefore 
not been rebutted and service connection is warranted for a 
low back disability, diagnosed as low back sprain and 
degenerative disc disease of the lumbosacral spine.


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as low back sprain and degenerative disc disease of 
the lumbosacral spine, is granted.


REMAND

The Veteran also seeks service connection for a bilateral 
foot condition.  He essentially claims that he experienced 
significant foot pain and swelling during a training exercise 
at Camp Pendleton, California, and that he has experienced 
foot pain ever since.  See Board Hearing Tr. at 4.

The Veteran has not been afforded a VA examination during the 
course of the instant appeal to assess the nature and 
etiology of his claimed bilateral foot condition.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims made clear that 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.

In the instant case, there is competent evidence of a current 
disability which satisfies the first McLendon element.  The 
Veteran's VA outpatient treatment records include multiple 
diagnoses of bilateral heel spurs.  VA outpatient treatment 
records also reflect the Veteran's complaints of bilateral 
foot pain.  

There is also an indication that the Veteran's bilateral foot 
condition may have been incurred in service, thereby 
satisfying the second and third McLendon elements.  As noted 
above, the Veteran has offered competent testimony indicating 
that he experienced significant foot pain and swelling during 
a training exercise at Camp Pendleton and that he has 
experienced foot pain ever since that incident.  See Board 
Hearing Tr. at 4.  

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  As noted above, the 
Veteran has not been afforded a VA examination to assess the 
nature and etiology of his claimed bilateral foot condition.  
The remaining medical evidence of record also does not 
include any indication as to the potential relationship 
between the Veteran's current bilateral foot symptomatology 
and his period of active duty.  Under such circumstances, a 
VA examination should be conducted on remand and an 
etiological opinion obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his claimed bilateral foot 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the Veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify all 
foot disabilities present.  For each foot 
disability identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater) that such was either 
caused or aggravated by the Veteran's 
military service, including (but not 
limited to) the Veteran's contentions 
that he experienced foot pain and 
swelling in service around a time that he 
was climbing mountains in California (see 
BVA Hearing Transcript, p. 4).  A report 
of the examination should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
Veteran's medical record.

2.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issues of service 
connection for right and left foot 
disabilities.  If any of the benefits 
sought on appeal remain denied, in whole 
or in part, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the Veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the Veteran until he is contacted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


[CONTINUED ON NEXT PAGE]


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


